Citation Nr: 0812421	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 2004, 
for a 100 percent rating for a psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1979 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified at a hearing before a 
Decision Review Officer.  In February 2008, the veteran 
testified before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.


FINDING OF FACT

Prior to May 7, 2004, the veteran was capable of engaging in 
substantially gainful employment, and her a psychiatric 
disability was not manifested by total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 2004, 
for the 100 percent rating for a psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with post-traumatic stress disorder, are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 
3.400 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the service-
connected had become worse and the effect that worsening has 
on the claimant's employment and daily life.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  The veteran 
was asked to submit any evidence that would include that in 
her possession.  The notice included the provisions for 
degree of disability assignable and for the effective date of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life).  The Diagnostic 
Code under which the claimant is rated contains criteria that 
would be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

To the extent that the VCAA notice regarding the disability 
rating and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in August 1996, the RO granted service 
connection chronic generalized anxiety reaction with 
dysthymic features of traumatic etiology, and assigned a 
disability rating of 50 percent effective October 1, 1995, 
the date following release from active duty.  The RO also 
denied a claim of service connection for post-traumatic 
stress disorder (PTSD).  In April 1997, the RO received the 
veteran's notice of disagreement with the disability rating 
assigned for the service-connected generalized anxiety 
reaction with dysthymic features of traumatic etiology.  

In February 1997, the veteran filed a timely appeal with the 
denial of the claim of service connection for PTSD.  Although 
the veteran subsequently perfected her appeal of the claim of 
service connection for PTSD, at a July 1997 personal hearing, 
during which she was represented by counsel, the veteran 
withdrew her claim for PTSD.  The veteran clarified that she 
sought an increased disability evaluation for the service-
connected generalized anxiety reaction with dysthymic 
features of traumatic etiology.  The veteran also testified 
that she had been recently diagnosed with bipolar disorder.   

By a rating decision in August 1997, the RO denied the 
veteran's claim for an increased rating for the service-
connected generalized anxiety reaction with dysthymic 
features, and denied service connection for bipolar disorder.  

In September 1997, the veteran submitted a statement wherein 
she disagreed with the August 1997 rating decision, claiming 
that her bipolar disorder was a due to an in-service 
incident.  In October 1997, the RO issued a statement of the 
case denying service connection for bipolar disorder.  In a 
December 1997 statement, the veteran claimed that her bipolar 
disorder was an extension of her service-connected anxiety 
disorder.  

By a rating decision in March 1998, the RO included the 
veteran's claim for bipolar disorder as part of the service-
connected anxiety disorder with dysthymic features, and 
continued the 50 percent disability rating effective October 
1995.   

In March 1999, the veteran submitted a claim for service 
connection for PTSD.  The RO denied the veteran's claim of 
service connection for PTSD in August 1999, and the veteran 
filed a timely appeal of that decision and perfected her 
appeal.  In January 2001, the veteran submitted a claim for 
an increased rating for PTSD.  

In May 2002, VA records show that the veteran gave a history 
of several in-service stressors leading to her current 
psychiatric disability to include incidents of sexual 
molestation and the tragic death of her son.  The examiner 
noted a history of psychiatric treatment to include treatment 
for bipolar disorder most often manifested by hypomanic 
depression.  The examiner indicated that during the 
examination the veteran was slightly manic and probably 
hypomanic.  Her verbal communication was voluminous and she 
talked very rapidly.  The examiner noted rapid associations.  
She reported very little sleeping.  The veteran was able to 
communicate meaningfully and her contact with reality was 
good.  Her intellectual functioning, to include her memory, 
was described as good.  The examiner noted her principle 
psychiatric condition could be characterized as grossly 
euphoric and hypomanic at the time of the examination.  The 
examiner diagnosed bipolar disorder with the possible 
addition of PTSD.  She was assigned a GAF score of 40.  

By a rating decision in October 2002, the RO included the 
veteran's diagnosis of PTSD with the service-connected 
depression, anxiety reaction and bipolar disorder, and 
assigned a disability rating of 70 percent effective February 
2001.

In March 2003, the veteran submitted a claim for an increased 
rating for PTSD.  The veteran recounted her experiences 
during service and indicated that her symptoms had increased 
in severity since the death of her mother in 1999, and the 
death of her father in 2002.  She reported nightmares, 
feelings of numbness and anger.  The veteran characterized 
her relationship with her children as distant.  She stated 
that her husband slept in a different room because of her 
sleeping difficulties which would wake him up.  She provided 
a history of working in spurts since discharge from active 
duty.  At the time of the examination she was employed as a 
file clerk.  

In support of her claim, the veteran submitted a statement 
from her friend V.H., in July 2003.  V.H. described how the 
veteran's experiences in service had changed  the veteran, 
who had since become withdrawn.  V.H. also reported the 
veteran's recurring nightmares, trouble concentrating, and 
interacting with others.  

On VA mental disorders examination in July 2003, the veteran 
denied a history of hospitalization for nerves since May 
2002.  She indicated that she went to a women's health clinic 
about once or twice a month.  The veteran complained of 
occasional nightmares and depression.  She also tossed and 
turned at night, which resulted in her husband sleeping in a 
separate bedroom.  She reported having less stress lately, 
and that she handled stress by isolating.  The veteran denied 
suicidal ideation.  She indicated that she was working 30 to 
40 hours a week, as a filer, earning $8.00 an hour.  She 
stated that she had a few hobbies.  The examiner noted that 
the veteran's appearance was neat.  She was cooperative and 
goal-oriented.  She was also oriented as to time place and 
person.  The veteran was able to organize her thoughts to 
express herself.  She had some insight.  Her affect was 
mildly tense and anxious.  There were no delusions, 
psychosis, hallucinations or organicity.  The veteran's 
memory was good and her judgment was competent to handle VA 
funds.  The examiner diagnosed bipolar disorder and assigned 
a GAF score of 60.  

In August 2003, the RO continued the veteran's 70 percent 
rating for a psychiatric disability to include depression, 
anxiety reaction, and bipolar disorder with PTSD.  The 
veteran disagreed with this decision.

In a February 2004 statement, the veteran indicated that her 
PTSD symptoms had worsened since she had admitted to being 
sexually assaulted twice in service, during therapy sessions.  
In a March 2004 statement, she complained of inability to 
hold employment, nightmares, and periods of extreme anxiety 
and panic.  

In a May 2004 statement, the veteran claimed entitlement to a 
total disability rating for the service-connected PTSD, 
effective October 1995, when she originally filed a claim for 
PTSD.  

VA records disclose that in April and May 2004 the impression 
was that the veteran's life was significantly restricted by 
PTSD symptoms, especially by avoidant behaviors.  

On VA examination in May 2004, the veteran reported that she 
had been married for 10 years and had 4 children.  She denied 
using medication to treat her condition.  The veteran 
reported a history of short-lived working periods.  Most 
recently, she was asked to resign by her employer of 18 
months in February 2004.  The examiner stated that the 
veteran's attention deficit, a hypomanic manifestation, was 
an important cause of her resignation.  The examiner 
indicated that the veteran did not seem to be in a stabilized 
to satisfy another job.  The examiner observed that the 
veteran was not very well kept, but cleanly dressed.  At the 
time of the examination she was hypomanic, and her active 
verbose periods were not sharply separated form her 
depressive episodes.  Cognitively, she showed good 
performance, and demonstrated higher mental functions.  The 
examiner noted that her intellectual function and human 
social attitude was at least average if not better.  There 
were no psychotic-like manifestations.  The examiner 
diagnosed PTSD and bipolar disorder on the hypomanic side, 
not related or caused by PTSD, and assigned a GAF score of 
40, or even somewhat less.  

The examiner expressed the opinion that the veteran was not 
currently employable, although she was competent.  The 
examiner concluded that the veteran's working ability was 
very poorly adjusted and that her mental symptoms rendered 
her unemployable.  

By a rating decision in August 2004, the RO increased the 
veteran's disability rating for depression, anxiety reaction, 
and bipolar disorder with PTSD, to 100 percent disabling, 
effective May 7, 2004, the date of the VA examination.  

In September 2004, the veteran disagreed with the effective 
date of the rating, requesting an earlier effective date of 
October 1995.  

In statements and in hearing testimony, the veteran testified 
that when she initially filed for VA benefits following 
discharge from service, she did not understand the appeals 
process, and her representative did not adequately advise her 
of her appellate rights.  Accordingly, an earlier effective 
date of 100 percent for her service-connected psychiatric 
disability should be granted effective October 1995.   

Legal Criteria

The criteria for a rating of 70 percent are occupational and 
social impairment with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.



The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The veteran's employment history, educational and vocational 
attainment, as well as her particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341.  

Under 38 U.S.C.A. § 5110(a) and (b)(2), the effective date of 
an evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, and unless 
specifically provided on basis of facts found.  38 C.F.R. §§ 
3.400, 3.400(o)(1), (2).  

In general, in a claim for increase where the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  Harper v. 
Brown, 10 Vet. App. 125 (1997). 

Analysis

By a rating decision in October 2002, the RO included the 
veteran's diagnosis of PTSD with the service-connected 
depression, anxiety reaction and bipolar disorder, and 
assigned a disability rating of 70 percent effective February 
2001.  On March 28, 2003, the veteran submitted a claim for 
an increased rating for PTSD.  The RO interpreted this 
statement as a new claim for an increased evaluation rather 
than a timely notice of disagreement.

VA cannot construe the March 28, 2003, statement as a notice 
of disagreement  because a notice of disagreement must be a 
writing that expresses disagreement with an RO decision.  The 
veteran did not express disagreement with the rating or the 
effective date.  The veteran's March 28, 2003, statement was 
not a valid notice of disagreement for the October 2002 
rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201.  Accordingly, the current 
claim for an increased rating for a psychiatric disability 
was received on March 28, 2003.

All the rating decisions by the RO from August 1996 to 
October 2002 became final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  
The veteran has not raised clear and unmistakable error in 
the above rating decisions by the RO.  For this reason, there 
is no legal basis for an effective date earlier than receipt 
of the current claim for increase.

The veteran's service connected psychiatric disability to 
include depression, anxiety reaction, and bipolar disorder 
with PTSD, was rated as 70 percent disabling prior to May 
2004, when the rating was increased to 100 percent effective 
May 7, 2004.  The RO based its decision on the VA examination 
report of May 2004, wherein the examiner expressed the 
opinion that the veteran's mental symptoms rendered her 
unemployable, and assigned a GAF score of 40 or even less, 
indicative of severe symptoms.  Thus the question presented 
is whether the criteria for a 100 percent scheduler rating 
for PTSD, were met prior to May 7, 2004.  

The evidence of record shows that prior to May 7, 2004, the 
veteran complained of difficulty seeping, nightmares, 
isolative behavior, numbness, anger, periods of extreme 
anxiety and panic, depression and crying.  The veteran 
described her relationship with her children as distant.  

While in May 2002 the VA examiner noted that the veteran was 
slightly manic and probably hypomanic during the examination 
and assigned a GAF score of 40, the examiner noted that the 
veteran was able to communicate meaningfully and her contact 
with reality, and intellectual functioning, to include her 
memory, were described as good.  

The evidence shows that in March 2003 and July 2003 the 
veteran reported that she was gainfully employed as a file 
clerk and worked 30 to 40 hours a week.  She denied a history 
of psychiatric hospitalization since May 2002.  She indicated 
that she went to a women's health clinic about once or twice 
a month for therapy.  

On VA examination in July 2003, the examiner noted that the 
veteran's appearance was neat.  She was cooperative, goal-
oriented, and was oriented as to time place and person.  The 
veteran was able to organize her thoughts to express herself.  
She had some insight and denied suicidal ideation.  Her 
affect was mildly tense and anxious.  There were no 
delusions, psychosis, hallucinations, or organicity.  Her 
memory was good and her judgment was competent to handle VA 
funds.  

In a March 2004 statement, she complained of inability to 
hold employment, periods of extreme anxiety and panic, and 
nightmares.  

Reconciling the various reports into a consistent disability 
picture, while the veteran's symptoms have fluctuated in 
severity, and the VA examiner assigned a GAF score of 40 in 
May 2002, in July 2003 the veteran's GAF score was assessed 
at 60.  Taken together along with the other evidence of 
record, these scores for the most part, reflect occupational 
and social impairment, with deficiencies in most area, such 
as work, school and family relations.

The evidence shows that prior to May 7, 2004, the veteran was 
not totally occupationally and socially impaired due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, she did not meet the criteria for a schedular 
rating of 100 percent for her psychiatric disability prior to 
May 7, 2004.

The veteran has argued that she is entitled to an earlier 
effective date of October 1995 for the rating of 100 percent 
for the service-connected psychiatric disability because when 
she originally filed a claim for a psychiatric disability in 
February 1996, she did not understand the appeals process and 
her representative did not adequately advise her of her 
appellate rights.   

However, the Board finds no circumstances of record to 
consider whether equitable tolling could be applied to the 
appeal period following the August 1996 rating decision.  The 
veteran received notice of the August 1996 decision, and 
demonstrated a capacity to understand the appellate process 
by filing a notice of disagreement on issues that were denied 
in that decision, and has continued to exercise her appellate 
rights following subsequent rating decisions.  Further, the 
record shows that the veteran was represented by a service 
organization (not her current representative) as shown by 
letters contained in the claims file.  

In sum, a basis for an earlier effective date is not 
demonstrated.  As discussed above, the veteran's a 
psychiatric disability to include depression, anxiety 
reaction, and bipolar disorder with PTSD, did not meet the 
criteria for a rating of 100 percent, prior to May 7, 2004.  

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than May 7, 2004, for the 100 
percent rating for a psychiatric disability to include 
depression, anxiety reaction, and bipolar disorder with post-
traumatic stress disorder, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


